OPINION — AG — ** ATTORNEY GENERAL — AUTHORITY TO PROSECUTE ** HOUSE RESOLUTION NO. 1182 RELATES ONLY TO OFFENSES IN CONNECTION WITH THE STATE BUILDING PROJECT CONTRACTS AND ONLY TO ELECTED STATE OFFICERS AND EMPLOYEES OR APPOINTEES IN OFFICE AT THE TIME THE RESOLUTION WAS ADOPTED. HOUSE RESOLUTION NO. 1182 DOES 'NOT' GRANT THE ATTORNEY GENERAL AUTHORITY TO PROCEED WITH PROSECUTION, BY INFORMATION, OF AN ELECTED STATE OFFICER WHO HAD RESIGNED PRIOR TO THE ADOPTION OF THE RESOLUTION. 19 O.S. 215.4 [19-215.4] PLACES THE AUTHORITY AND THE DUTY COMMITTED CRIMES WITHIN HIS DISTRICT. AFTER THREE YEARS THE STATUTE OF LIMITATIONS WOULD PROHIBIT THE PROSECUTION FOR THE CRIME OF FALSIFYING CLAIMS AGAINST THE STATE OF OKLAHOMA. A DETERMINATION AS TO WHETHER A STATE OFFICER MAY BE IMPEACHED (OUSTER) AND REMOVED FROM OFFICE FOR IMPEACHABLE CONDUCT DURING A PREVIOUS TERM OR TERMS OF OFFICE IS EXCLUSIVELY WITHIN THE JURISDICTION OF THE LEGISLATURE. (PROSECUTION, ATTORNEY GENERAL OF OKLAHOMA, DISTRICT ATTORNEY, DUTIES, DUTY, JURISDICTION, AUTHORITY) CITE: ARTICLE VIII, SECTION 3 ARTICLE VIII, SECTION 5/ ARTICLE VIII, SECTION 1, 21 O.S. 358 [21-358], 22 O.S. 152/ 19 O.S. 215.4 [19-215.4] (CORRUPTION, KICKBACK), 22 O.S. 1181.1 [22-1181.1] (MARVIN C. EMERSON)